Title: From John Quincy Adams to George Washington Adams, 27 November 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 29.My dear George.
					Washington 27. November 1826.
				
				I enclose herewith the following papers1. An Order in my favour on the U. S. Branch Bank Boston, for two thousand Dollars—This you will immediately on receiving it deposit at the Bank, and have it entered to my Credit, in my Bank Book which I lately sent you.22. A Check on the same, Bank dated 4. December 1826. Signed by me, for three thousand Dollars, payable to Mrs Susan B. Clark, or order.3. A Check, on the same Bank, of the same date, also Signed by me, for thirty-two dollars, payable to Mrs. Susan B. Clark, or order.These two Checks, you will on or before the said 4th. day of December, deliver to Mrs Clark, upon her delivering up to you, my note of hand to her, for  three thousand dollars, bearing interest at six per Cent, from the first of October last, which note, after drawing your pen across my name subscribed to it, and writing under it the word “paid”—you will enclose to me—The Check for 3000 dollars is for the principal of the Note, and that for 32 dollars is for the interest which will be due upon it, on the 4th. of December.Your affectionate father.
				
					J. Q. Adams.
				
				
			